Citation Nr: 0032169	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.   
 

REMAND

In the November 1998 RO rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury on the grounds that the claim was 
not well grounded.  See Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Moreover, the Board finds that a remand is required to obtain 
further medical evidence on the issue appealed.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires that assistance to the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  Under that statute, an examination or opinion is 
necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

The veteran claims entitlement to service connection for 
residuals of back injury during service, involving the 
thoracic spine with radiating pain to the right shoulder.
The veteran maintains that in his role as a driver of an 
assault boat, he received multiple injuries to his back 
during rough seas, which bounced him around and against 
things.  He believes that his claimed back disorder developed 
due to those repeated injuries.  The Board notes in this 
regard that the veteran has provided service documents 
indicating that he was a boatswain's mate third class in an 
amphibious squadron with duties that including putting 
personnel and vehicles ashore by amphibious craft.

Service medical records include a May 1993 report showing 
that the veteran was seen for upper right back pain developed 
that day while he was lifting tires, which weighed about 80 
pounds.  On examination, some muscle spasm was noted to the 
right lower scapular area.  Other findings were made and 
there was an assessment of right scapular muscle strain.  

After service, private medical records show that the veteran 
was seen the next year in April 1994, for complaints that 
after lifting a heavy box, he had tenderness and pain, 
involving the thoracic spine and rib cage.  Subsequent 
private and VA clinical records show complaints of back pain.  
An August 1997 VA medical memorandum noted complaints of 
thoracic pain and numbness; and that X-rays showed 
degenerative joint disease at T9-10.  A September 1997 VA 
clinical report shows complaints of chronic back pain 
radiating into the right shoulder, with right shoulder 
popping for the last five days.  The report noted a possible 
T9-T10 abnormality and possible compression of nerve there.

The Board notes that during a December 1997 VA examination 
for peripheral nerves, the veteran reported that he had had 
an MRI performed in the past, and some plain films that 
showed loss of disc height at a corresponding level in the 
back.  The examination report noted that on review of the 
veteran's records, the veteran had also been seen in the 
emergency room for trapezius and Romberg spasm.  This report 
indicates that the examiner reviewed the veteran's records.  
However, the reports of orthopedic and muscles examinations 
in December 1997 and June 1998, respectively, do not reflect 
that the claims file was reviewed in connection with those 
examinations.  The December 1997 orthopedic examiner noted 
that the veteran had no specific injury date.  However, there 
is a May 1993 service medical record showing complaints of 
upper right back pain that developed after he was lifting 
tires.  The assessment at that time was right scapular muscle 
strain.  The June 1998 examination report also shows that the 
veteran reported that he had an MRI of his thoracic spine at 
"Community South" in 1995.  The examiner noted that the 
results or the study itself of that MRI should be obtained 
for review; and that the veteran's medical record at that VA 
hospital (where the present examination was performed) should 
also be obtained. 

It seems to be clear that at least the latter two VA 
examinations discussed above were performed without benefit 
of review of the medical record contained in the veteran's 
claims file.  It is also clear that there may be other 
medical records pertinent to the veteran's claim which are 
not of record, in particular, there is no record in the 
claims file of the reported MRI in 1995.  The Board also 
notes that in relation to his current back disorders found, 
the examiners in all three VA examinations discussed the 
veteran's reported multiple back injuries due to driving a 
boat.  However, none discussed the inservice clinical record 
of treatment for complaints of constant pain to the upper 
right back, due to a lifting injury, which was assessed as 
right scapular muscle strain. 

Lastly, the Board notes that while various diagnoses of 
present back disorder have been made, there is a conflict as 
to whether a current back disorder is related to service.  
During the December 1997 VA orthopedic examination, the 
examiner opined that given the veteran's history and no 
specific injury date, it was unlikely that the cutaneous 
nerve impingement syndrome was related to service.  In a 
statement from Norman Mindrebo, M.D., it was indicated that 
the veteran appeared to have a service connected deep soft 
tissue injury to the left side of his thoracic spine that 
involved soft tissues from the medial border of his scapula 
to the midline of the spine.  This, the physician opined, 
appeared to be directly related to persistent trauma that the 
veteran sustained while driving a landing craft boat for the 
Navy.  In this regard, the Board believes that examination 
would be helpful to address any conflicting statements 
regarding the relationship between any currently diagnosed 
back disorders, and service.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. 5107 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a 
contemporaneous VA examination subsequent to obtaining any 
further medical records is warranted.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for residuals of a 
back injury.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In particular, the RO should 
specifically seek private medical reports 
to include the report of an MRI believed 
to have been performed at "Community 
South " in 1995.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by board certified specialists in 
muscles, orthopedics and/or peripheral 
nerves, if available, to determine the 
nature and extent of any  back disorder 
found to be present.  The claims folder 
must be made available to the examiners 
for review prior to the examinations.  
All indicated studies, including X-rays, 
should be performed.  The examiner should 
provide an opinion as to the etiology of 
any  back disorder found; to include 
whether it is at least as likely as not 
that such disorder is related to service.  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for 
residuals of a back injury.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

 

